







AMENDMENT NUMBER 19 TO TRANSFER AND ADMINISTRATION AGREEMENT






AMENDMENT NUMBER 19 TO TRANSFER AND ADMINISTRATION AGREEMENT, dated as of August
12, 2013 (this "Amendment"), among TECH DATA CORPORATION, a Florida corporation
("Tech Data"), as collection agent (in such capacity, the "Collection Agent"),
TECH DATA FINANCE SPV, INC., a Delaware corporation, as transferor (in such
capacity, the "Transferor"), LIBERTY STREET FUNDING CORP., a Delaware
corporation, ("Liberty"), CHARIOT FUNDING LLC, a Delaware limited liability
company, as successor by merger to Falcon Asset Securitization Company LLC
("Falcon" and collectively with Liberty, the "Class Conduits"), THE BANK OF NOVA
SCOTIA, a banking corporation organized and existing under the laws of Canada,
acting through its New York Agency ("Scotia Bank"), as a Liberty Bank Investor
and as agent for Liberty and the Liberty Bank Investors (in such capacity, the
"Liberty Agent"), JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One,
N.A.), a national banking association ("JPMorgan Chase"), as a Falcon Bank
Investor and as agent for Falcon and the Falcon Bank Investors (in such
capacity, the "Falcon Agent") and BANK OF AMERICA, NATIONAL ASSOCIATION, a
national banking association ("Bank of America"), as agent for Liberty, Falcon,
the Liberty Bank Investors, and the Falcon Bank Investors (in such capacity, the
"Administrative Agent"), and as a SUSI Issuer Bank Investor and Lead Arranger,
amending that certain Transfer and Administration Agreement dated as of May 19,
2000, among the Transferor, the Collection Agent, the Class Conduits (as defined
thereunder) and the Bank Investors (as amended to the date hereof, the "Original
Agreement" and said agreement as amended hereby, the "Agreement").


WHEREAS, the parties desire to amend the Original Agreement to clarify the
intent of the parties with respect to certain audit and inspection rights;


WHEREAS, capitalized terms used herein shall have the meanings assigned to such
terms in the Original Agreement;


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:


SECTION 1. Amendment to Original Agreement. The Original Agreement is hereby
amended by deleting Section 6.2(c) of the Original Agreement in its entirety and
replacing it with the following:





--------------------------------------------------------------------------------









"(c)    At any reasonable time and from time to time at the reasonable request
of the Administrative Agent or any Class Agent, during the Collection Agent's
normal business hours and upon five (5) Business Days' prior notice to the
Transferor, the Transferor shall direct the Collection Agent to permit such
person as the Administrative Agent or any Class Agent may designate, at the cost
and expense of the Collection Agent, to inspect and take copies and abstracts
from the financial books and records maintained by the Collection Agent, and to
visit the properties of the Collection Agent utilized in the collection,
processing or servicing of the Receivables for the purpose of examining such
Records, and to discuss the Collection Agent's affairs with its officers,
employees and independent accountants, in each case, having knowledge of such
matters; provided, however, as long as no Termination Event has occurred and is
continuing, the Administrative Agent or any Class Agent may make such request
only one time per calendar year; provided, further, if a Termination Event shall
have occurred and be continuing, the Administrative Agent or any Class Agent may
make such request at any time. In connection with all audits performed under
this Agreement, the Administrative Agent and each Class Agent shall use
reasonable efforts to coordinate the staffing and timing of such audits in order
to minimize the cost and expense thereof and to the extent possible have such
audits conducted by all parties at the same time. The Administrative Agent shall
also solicit input from each Class Agent with respect to the scope of such
coordinated audits. The Transferor shall direct the Collection Agent to
authorize such officers, employees and independent accountants to discuss with
the Administrative Agent, the Class Agents, and the Class Investors, acting on a
coordinated basis, the affairs of the Collection Agent. The Collection Agent
shall, upon receipt of a written invoice therefor, reimburse the Administrative
Agent for all reasonable out of-pocket fees, costs and expenses incurred by or
on behalf of the Administrative Agent, any Class Agent and any Class Investor in
connection with each annual audit or visit and, if applicable, each audit or
visit during the occurrence and continuation of a Termination Event. Any audit
or visit provided for in this paragraph shall be conducted in accordance with
the Collection Agent's rules respecting safety and security on its premises and,
as long as no Termination Event has occurred and is continuing, without
materially disrupting operations."


SECTION 2. Affirmations. All parties hereto agree and acknowledge that with
respect to each Bank Investor party hereto, each Bank Investor has a Commitment
and such Commitment of such Bank Investor shall be the dollar amount set forth
opposite such Bank Investor's signature on the signature page hereto, which may
be different from the Original Agreement.






--------------------------------------------------------------------------------









SECTION 3. Conditions Precedent. This Amendment shall become effective on the
day on which the Administrative Agent shall have received a copy of this
Amendment executed by each party hereto.


SECTION 4. Representations and Warranties. The Transferor hereby makes to the
Class Investors, the Class Agents and the Administrative Agent, on and as of the
date hereof, all of the representations and warranties set forth in Section 3.1
of the Original Agreement, subject, to the extent applicable, to the limitations
with respect to certain waived matters more particularly identified in the
Limited Waiver, dated as of April 29, 2013, as amended by the First Amendment
thereto, dated as of July 29, 2013 (the "Limited Waiver"), each among the
parties hereto. In addition, the Collection Agent hereby makes to the Class
Investors, the Class Agents and the Administrative Agent, on the date hereof,
all the representations and warranties set forth in Section 3.3 of the Original
Agreement, subject, to the extent applicable, to the limitations with respect to
certain waived matters more particularly identified in the Limited Waiver.


SECTION 5. Successors and Assigns. This Amendment shall bind, and the benefits
hereof shall inure to the parties hereof and their respective successors and
permitted assigns;


SECTION 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE TRANSFEROR HEREBY SUBMITS
TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE
CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


SECTION 7. Severability; Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same instrument. Any
provisions of this Amendment which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.






--------------------------------------------------------------------------------









SECTION 8. Captions. The captions in this Amendment are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.


SECTION 9. Ratification. Except as expressly affected by the provisions hereof,
the Original Agreement as amended by this Amendment shall remain in full force
and effect in accordance with its terms and ratified and confirmed by the
parties hereto. On and after the date hereof, each reference in the Original
Agreement to "this Agreement", "hereunder", "herein" or words of like import
shall mean and be a reference to the Original Agreement as amended by this
Amendment.








[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.






TECH DATA FINANCE SPV, INC., as Transferor


By /s/ CHARLES V. DANNEWITZ    
Name: Charles V. Dannewitz
Title:     Senior Vice President & Treasurer


TECH DATA CORPORATION, as Collection Agent
By /s/ CHARLES V. DANNEWITZ    
Name: Charles V. Dannewitz
Title:     Senior Vice President & Treasurer


















































































AMENDMENT No. 19 to Transfer and Administration Agreement




--------------------------------------------------------------------------------



LIBERTY STREET FUNDING CORP.
By /s/ FRANK B. BILOTTA    
Name: Frank B. Bilotta
Title: President






CHARIOT FUNDING LLC


By:
     Name:

Title:






BANK OF AMERICA, NATIONAL ASSOCIATION, as
Administrative Agent and as a SUSI Issuer Bank Investor


By:
     Name:

Title:






THE BANK OF NOVA SCOTIA, as Liberty
Agent and as a Liberty Bank Investor


By:
     Name:

Title:


JPMORGAN CHASE BANK, N.A, as Falcon Agent and as a Falcon Bank Investor






By:
     Name:

Title:






















 


 
AMENDMENT No. 19 to Transfer and Administration Agreement




--------------------------------------------------------------------------------




LIBERTY STREET FUNDING CORP.
By:
_ Name:

Title:


                    
CHARIOT FUNDING LLC
By: JP Morgan Chase Bank, N.A., Attorney-in-Fact
By: /s/ JOHN KUHNS
Name: John Kuhns

Title: Executive Director




BANK OF AMERICA, NATIONAL ASSOCIATION, as
Administrative Agent and as a SUSI Issuer Bank Investor


By:
/s/ STEVEN MAYSONET     

Name: Steve Maysonet
Title: Vice President




THE BANK OF NOVA SCOTIA, as Liberty
Agent and as a Liberty Bank Investor




By:
     Name:

Title:


JPMORGAN CHASE BANK, N.A, as Falcon Agent and as a Falcon Bank Investor






By:
/s/ JOHN KUHNS     Name: John Kuhns

Title: Executive Director








AMENDMENT No. 19 to Transfer and Administration Agreement




--------------------------------------------------------------------------------




LIBERTY STREET FUNDING CORP.
By:
_ Name:

Title:


                    
CHARIOT FUNDING LLC
By:
_ Name:

Title:


BANK OF AMERICA, NATIONAL ASSOCIATION, as
Administrative Agent and as a SUSI Issuer Bank Investor


By:
        

Name:
Title:






THE BANK OF NOVA SCOTIA, as Liberty
Agent and as a Liberty Bank Investor




By:
/s/ DIANE EMANUEL

Name: Diane Emanuel
Title: Managing Director


JPMORGAN CHASE BANK, N.A, as Falcon Agent and as a Falcon Bank Investor






By:
    

Name:
Title:

















AMENDMENT No. 19 to Transfer and Administration Agreement


